Dear Mr. Huval:
As Assessor of Iberia Parish, you have requested an Attorney General's opinion regarding the use of your official offices before, during and after natural catastrophes, such as tropical storms or hurricanes.
You asked:
  1. Under any circumstances (disaster/hurricane etc.) does the Parish President and/or Parish Council members have the authority to use our office space without permission from the Assessor?  and
  2. In a disaster/hurricane type situation does the Assessor have the authority to allow his employees and immediate family to seek shelter in his office located in the courthouse?
Assessors throughout Louisiana, as in your parish, are duly elected constitutional officers whose primary responsibility is to assess all individually and company owned property subject to taxation. Accordingly, assessors are the guardians and custodians of important and voluminous records used not only in the tax-collecting process but also for various litigious purposes as tax sales, property disputes, etc.  It is imperative that these sensitive records be safeguarded.  It would therefore be inappropriate for any other public official to authorize occupancy and/or use of your offices without your prior knowledge and consent.
It is our understanding that your offices in New Iberia are on the first floor of a four-story building with other offices, including that of the Parish President, on the upper floors.  We further understand that after a recent hurricane or tropical storm had passed through New Iberia, you were surprised to find your offices occupied and being used by representatives of a public utility. Apparently, parish officials other than yourself had given permission for your doors to be opened because your offices had telephone services whereas the upper floors did not.  Such use of your offices, particularly because the weather threat had passed, was unwarranted.
Assessors by law must be provided with office space by parish officials.  Once this space is allocated and then occupied by an assessor, parish officials no longer have unrestricted rights of entry into the assessor's offices.
Further responding to your inquiry pertaining to occupancy of your offices for refuge, we suggest that this would be within your sound discretion based on circumstances, provided that all records were protected.
Should we be of further assistance, please advise.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ H. Charles Gaudin Assistant Attorney General
HCG/bgc
Date Released:  December 2, 2002